Judgment reversed on the law and the facts, with ten dollars costs and disbursements, and motion for summary judgment denied, with ten dollars costs. In our opinion, the defendant has shown by his affidavit that an issue may be raised by way of counterclaim for the alleged damage resulting from the contamination of the defend*839ant’s well by reason of the location of the defendant’s cesspool, relying upon representations made to him by plaintiff. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.